
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


EMPLOYMENT AGREEMENT


PARTIES:

EMPLOYER: TANNING TECHNOLOGY CORPORATION     ("Tanning" or "Employer")  
and
 
 
EMPLOYEE:
LOUIS D'ALESSANDRO
    ("Employee")  

AGREEMENT:

        Employer agrees to continue to employ Employee and Employee accepts
employment on the terms and conditions set forth below, which are acknowledged
by the parties to be good and sufficient consideration for this Agreement. This
Agreement supersedes any prior employment agreements between Employee and
Tanning, including, without limitation, the Employment, Confidentiality and
Non-Competition Agreement dated October 27, 1997 and the Confidentiality and
Non-Competition Agreement dated February 1, 1997.

1.At Will Employment. Employee is employed at will, which means that Employer or
Employee may terminate the employment relationship at any time, with or without
prior notice, warning, procedure or formality, for any cause or reason or for no
cause or reason.

2.Severance.

a.Notwithstanding the foregoing Section, Employee, in the event of termination
of Employee's employment by Employer without Cause (other than by reason of
death or disability), Employee shall be entitled to a severance payment in an
amount equal to six months of Employee's base salary in effect at the time of
termination, payable over a six-month period in accordance with Employer's usual
payroll practices.

b.For purposes of this agreement, "Cause" shall mean: (i) conduct by Employee
that, in the good faith opinion of Employer, is materially detrimental to
Employer or reflects unfavorably on Employer to such an extent that Employer's
best interests reasonably require Employee's discharge, (ii) Employee's willful
misconduct or gross negligence seriously detrimental to Employee, (iii) conduct
by Employee that constitutes willful misconduct or gross negligence in the
performance of his duties hereunder, (iv) conduct by Employee that constitutes
fraud or dishonesty, (v) embezzlement of funds or misappropriation of other
property by Employee, (vi) conviction of Employee of a felony or any other crime
that involves fraud, dishonesty, or moral turpitude, (vii) the breach by
Employee of any of the provisions of the Employment Agreement or (viii) the
failure by Employee to perform his duties hereunder after demand for performance
is delivered by Employer that identifies the manner in which Employer believes
Employee has not performed his duties.



3.Duties/Best Efforts. Employee agrees to devote Employee's full professional
time and attention to the business of Employer and those duties and obligations
entrusted to Employee and/or as specified by Employee's supervisor or superiors
from time to time. Employee shall at all times perform Employee's duties
faithfully, industriously and to the best of Employee's ability, experience and
talent.

4.Confidentiality, Non-Disclosure and Proprietary Rights.

a.Employee understands and agrees that the following classes of information
(collectively "Confidential Information") related to Employer's business or to
which Employee may become exposed in the course of his employment, whether or
not in writing and whether or

not formally marked, are and shall remain the exclusive and confidential
property of Employer:

•data, software, processes, client contacts, client/customer lists, service
techniques, market development and expansion plans, personnel training and
development methods, internal business organization and methods, "Inventions"
(as defined below), and other technical, business and financial information;
•information and data provided to Employer from time to time by third parties on
the understanding and condition that such data and information will be kept
confidential; •ideas, processes, software, information, data, or other items
that may be developed by Employee from time to time in the course of the
employment relationship

Any information that is generally known to the public (other than as a result of
disclosure by Employee) will not be deemed Confidential Information.

b.Throughout the time Employee is employed by Employer (the "Period of
Employment"), and thereafter, Employee will not use or disclose Confidential
Information, and will take all reasonable precautions to prevent any person or
entity from gaining access to any of the Confidential Information, other than as
required in the performance of Employee's duties to Employer. In order to
satisfy the needs of Employer's clients and customers, Employee will sign any
confidentiality agreement reasonably requested by such third parties and/or
Employer. Employee understands that he/she is not permitted to use the
Confidential Information for his/her own purposes or benefit.

c.Except in the performance of Employee's duties to Employer, Employee shall not
duplicate in any way or remove from the work premises any property of Employer
or its business associates, including but not limited to any Confidential
Information. At the end of the Period of Employment, Employee will deliver to
Employer all such property, including all copies of materials embodying
Confidential Information, and including, without limitation, files contained on
paper, electronic, optical or other media.

d.Employee hereby agrees to assign, and does hereby assign, to Employer all of
Employee's right, title and interest in or to any and all ideas, concepts,
know-how, techniques, processes, inventions, discoveries, developments,
software, works of authorship, innovations and improvements (collectively
"Inventions") conceived, created or made by Employee during the Period of
Employment, whether alone or in concert with others, whether patentable or
subject to potential copyrights or not, except those that Employee developed or
develops entirely on Employee's own time without using the equipment, supplies,
facilities, or Confidential Information of Employer, and provided that such
Inventions are unrelated to the business of Employer. Employee agrees to
promptly inform and disclose all Inventions to Employer in writing, and with
respect to those Inventions that Employee is required to assign to Employer
hereunder, to provide all assistance reasonably requested by Employer in the
preservation of its interests in the Inventions (such as by making applications,
executing documents, testifying, etc.), such assistance to be provided at
Employer's expense but without additional compensation to Employee. Employee
agrees that all such Inventions are Confidential Information and are the sole
and absolute property of Employer.

e.Employee agrees that any work or Invention created by Employee, alone or with
others, during the Period of Employment that is subject to assignment under
paragraph (d) above, and that is eligible for United States copyright protection
or protection under the Universal Copyright Convention, the Berne Copyright
Convention and/or the Buenos Aires Copyright Convention shall be a "work made
for hire" and the sole and absolute property of Employer. In the event that any
such work is deemed not to be a "work made for hire", Employee hereby assigns
all right, title and interest in and to the copyright in such work to Employer,



and agrees to provide all assistance reasonably requested in the establishment,
preservation and enforcement of Employer's copyright in such work, such
assistance to be provided at Employer's expense but without any additional
compensation to Employee.

f.In the event that Employer is unable, as a result of inability to find
Employee after a reasonably diligent effort, as a result of the death or
incapacity of Employee, or as a result of the unjustifiable refusal of Employee,
to secure Employee's signature on any documents, applications, or letters
patent, copyright or other analogous protection relating to Inventions or other
proprietary rights, Employee hereby irrevocably designates and appoints
Employer, by its duly authorized officers and agents as Employee's agent and
attorney-in-fact, to act for and on Employee's behalf and stead to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent, copyright, or
other analogous protection thereon with the same legal force and effect as if
executed by Employee.



5.Non-Competition/Non-Solicitation. Employee holds an executive position with
Employer in which Employee manages portions of the business operations of
Employer and supervises or oversees other employees. Employee is considered a
key employee of Employer whose efforts are integral to Employer's business and
for which Employee receives commensurately high compensation and benefits.
Employer has invested and/or will invest considerable time and money in the
development and enhancement of Employee's education, training and skills and the
knowledge of Employer's unique business, which business is worldwide in scope
and market. This enhanced skill and knowledge is a substantial asset of Employer
and will be the principal reason that Employer continues the employment
relationship and continues to compensate Employee for Employee's work. In
addition, Employee has or will become aware of Confidential Information
including the trade secrets, trade practices, and customer lists/names of
Employer, which Confidential Information in the hands of a competitor or
potential competitor would cause substantial loss and damage to Employer and/or
its customers and clients. Finally, Employee will have close customer contact,
which would enable Employee to divert customer trade. Employee acknowledges that
Employee's employment creates a relationship of confidence and trust between
Employer and Employee with respect to the Confidential Information of Employer,
its affiliates, customers and clients. Employee also acknowledges the highly
competitive nature of Employer's business. In consideration of the above
matters, Employee agrees and acknowledges that it is reasonable, necessary and
appropriate in order to protect the immediate interests of and avoid substantial
injury to Employer for Employee to accept restrictions on Employee's right to
work or be employed in a fashion which will compete with Employer's business and
type of business.

        Therefore, Employee covenants, agrees to, and accepts the following
restrictions:

a.Employee will not, during the Period of Employment, and for 18 months after
the termination of employment for any reason, alone or in concert or cooperation
with any other person or entity, as owner, manager, principal, employee,
investor, shareholder, consultant, or any other type of operator or advisor,
directly or indirectly, engage in the business of, develop, seek to develop,
market, produce or provide any commercial product or service in the nature of
those provided by, or under development by Employer or any of its affiliates
during the Period of Employment. This non-competition obligation shall apply to
North America, Europe, and any other country where Employer or any of its
subsidiaries or affiliates are actively engaged in or pursuing business during
the Period of Employment. This paragraph (a) shall not prohibit the ownership by
Employee of less than 2% of any publicly traded corporation, provided that
Employee is not otherwise engaged with such corporation in any of the activities
prohibited by this Section 5.



b.Employee will not, during the Period of Employment, and for 18 months after
the termination of employment for any reason, directly or indirectly, (1) hire
an employee, consultant, agent or representative of Employer or its affiliates,
successors or assigns or solicit the employment or services of any person who is
employed by Employer or its successors or assigns, or any former employee of the
Employer whose employment has been terminated for less than six (6) months; or
(2) solicit, directly or indirectly, the business of, or business competitive
with the Employer's then current business with, any customer or client of
Employer.

c.The time periods of the restrictions set forth in paragraphs (a) and (b) above
shall be extended for any period of time that Employee is in violation of any
provision of this Section 5.

If any court shall determine that the duration, geographic limitations, subject
or scope of any restriction contained in this Section 5 is unenforceable, it is
the intention of the parties that this Section 5 shall not thereby be terminated
but shall be deemed amended to the extent required to make it valid and
enforceable, such amendment to apply only with respect to the operation of this
Section 5 in the jurisdiction of the court that has made the adjudication.

6.Non-Disparagement. Employee agrees that, other than as required by law, he
shall not make or publish, nor cause or attempt to cause any other person to
make or publish, any statement, either written or oral, regarding Employer or
any of its affiliates, directors, officers or employees, that is defamatory or
disparaging or that reflects negatively upon the character, personality,
integrity or performance of any of them, or that is or reasonably could be
expected to be damaging to the reputation of any of them. Employee further
agrees that he shall not discourage, or attempt to discourage, any person, firm,
corporation or business entity from doing business with, or utilizing the
services of, Employer.

7.Cooperation. In the event of any termination of Employee's employment for any
reason, Employee agrees to cooperate reasonably with Employer, its affiliates,
directors, officers and employees and to be reasonably available to them with
respect to continuing and/or future matters arising out of Employee's employment
hereunder or any other relationship with Employer or its affiliates.

8.Affiliated Entities. Employee understands that Employer's business may be
carried out by or in conjunction with affiliated companies or subsidiaries.
Employee agrees that Employee's obligations hereunder, including
confidentiality, non-competition, non-solicitation and non-disparagement shall
apply equally to the Confidential Information, business and employees of
Employers' subsidiaries and affiliates. For such purposes, any reference to
Employer or Tanning in this Agreement shall also be deemed to be a reference to
its subsidiaries and affiliates.

9.Remedies for Breach. Employee acknowledges and agrees that the provisions of
Sections 4 through 8 of this Agreement are essential to Employer and are
reasonable and necessary to protect the legitimate interests of Employer and its
affiliates and that the damages sustained by Employer or its affiliates as a
result of a breach of the agreements contained in such Sections will subject
Employer or its affiliates to immediate, irreparable harm and damage, the amount
of which, although substantial, cannot be reasonably ascertained, and that
recovery of damages at law will not be an adequate remedy. Employee therefore
agrees that Employer and its affiliates, in addition to any other remedy they
may have under this Agreement or at law, shall be entitled to injunctive and
other equitable relief to prevent or curtail any breach of any such provision of
this Agreement. In the event suit or action is instituted to enforce such
provisions of this Agreement or any of the terms and conditions of such
Sections, including, but not limited to, suit for a temporary restraining order
or preliminary or permanent injunction, the prevailing party shall be entitled
to costs and reasonable attorneys' fees. Employee waives any right to the
posting of a bond in the event of an issuance of a temporary restraining order,
preliminary injunction or permanent injunction upon the issuance of such an
order by a court of competent jurisdiction. The provisions



of this Section 9 shall not prevent Employer or any of its subsidiaries from
pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from Employee.

10.Employee Notification Requirement. During the Period of Employment, and
thereafter during any subsequent period of time that Employee is reasonably
likely to be subject to a continuing obligation under the terms of this
Agreement, Employee will notify Employer of any change of address, and Employee
will identify and notify Employer of each and any new job or other business
activity in which Employee plans to engage, together with the name and address
of the new employer and a reasonably detailed description of the nature of
Employee's new position with such new employer sufficient for Employer to be
able to enforce its rights under this Agreement.

11.Former Employment or Work. Employee represents, acknowledges and agrees that
Employee has not brought, and will not bring with Employee, or use in the
performance of Employee's duties for Employer, any materials or documents of any
former employer, client, person, or entity of any type, which are not generally
available to the public, unless Employee has obtained written authorization for
the possession and use of such materials or documents and provided such
authorization to Employer. Employee also understands and agrees, that in
Employee's employment with Employer, Employee shall not breach any obligation of
confidentiality or legal duty that Employee has to any former employer or client
and agrees that Employee will fulfill any and all such obligations during the
Period of Employment. Employee agrees to indemnify and hold Employer harmless
with respect to any breach of this provision pursuant to the terms of Section 14
below.

12.No Conflicts. Employee represents and warrants that, to the best of his
knowledge and belief, (i) delivery and performance of this Agreement by him does
not violate any applicable law, regulation, order, judgment or decree or any
agreement to which Employee is a party or by which he is bound and (ii) upon the
execution and delivery of this Agreement by Employee and Employer, this
Agreement shall be a valid and binding obligation of Employee, enforceable
against him in accordance with its terms.

13.Assignment. This Agreement, and the duties, obligations and benefits
hereunder shall bind and benefit the parties hereto, and to the extent necessary
to carry out its intentions, the legal and personal representatives of the
parties. This Agreement may not be assigned without the written permission of
the parties, except that Employer may assign this Agreement to any successor of
Employer by reason of reorganization, merger, consolidation, or the partial or
complete sale of Employer's business and/or assets.

14.Indemnification. Each party agrees to indemnify and hold harmless the other
against any and all damages, claims, losses or expenses, including reasonable
attorney's fees, arising from or relating to any breach of this Agreement.

15.Entire Agreement and Amendment. This Agreement, including the attached
Employee Term Sheet which is incorporated by this reference, constitutes the
entire agreement between Employer and Employee, and any verbal or written
communication between the parties prior to the adoption of this Agreement,
including any offer letter from Employer to Employee, shall be deemed merged
herein and of no further force and effect. Notwithstanding the foregoing,
however, Employee shall continue to be liable for the veracity of any
representations concerning Employee made in connection with his or her job
application to Employer. This Agreement supersedes any conflicting policies
relating to Tanning employees. Except as provided in the attached Employee Term
Sheet, this Agreement may only be altered or amended by a writing signed by
Employee and an authorized officer of Employer and no officer, employee, agent
or representative of Tanning has the authority to orally modify any term of this
Agreement including, without limitation, the at-will nature of Employee's
employment.



16.Waiver. Neither the delay nor failure by Employer or Employee to enforce any
provision or exercise any right under this Agreement, nor partial or single
enforcement or exercise of any such provision or right, shall constitute a
waiver of that or any other provision or right.

17.Governing Law and Venue. This Agreement is entered into in Denver, Colorado,
and as such it shall be interpreted and enforced under the laws of the State of
Colorado applicable to contracts made to be performed entirely within Colorado.
Except as necessary to enforce Employer's rights pursuant to Sections 4 through
8 above, to the extent that any action is brought in a court of law in
connection with this Agreement, the exclusive venue for such action shall be a
court of appropriate jurisdiction, including the Federal courts, located in the
City and County of Denver, Colorado.

18.Interpretation. In the event that any one or more provision in this Agreement
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, but this Agreement shall be construed as if
such provision had never been contained herein. If any provision in this
Agreement shall be held to be excessively broad as to duration, activity or
subject in any jurisdiction, it shall be construed by limiting and reducing the
provision which is deemed excessively broad. A limitation or reduction in the
application of any provision in one jurisdiction shall not affect the
application of the same provision in any other jurisdiction.

19.Notices. Any notice required or permitted by this Agreement shall be
effective when received, and shall be sufficient if in writing and personally
delivered (including by express courier) or sent by certified mail with return
receipt to the address set forth at the end of this Agreement or at such other
address as may by notice be specified by one party to the other.

20.Survival. The provisions of this Agreement that by their nature are intended
to survive, including without limitation the confidentiality, non-disclosure,
non-competition, non-solicitation, non-disparagement, cooperation and
indemnification provisions, shall survive the termination of this Agreement.

21.Arbitration. Except with respect to an action by Employer to seek to enforce
its legal or equitable rights pursuant to Sections 4 through 8 above, and after
the exhaustion of all applicable administrative remedies, any controversy or
claim arising out of or related to this Agreement shall be resolved by
arbitration in Colorado under the Commercial Rules of the American Arbitration
Association in effect at the time such controversy or claim arises (the "Rules")
by one arbitrator selected pursuant to the Rules, except that the parties
specifically authorize the Arbitrator to set a schedule for, accept the
submission of and dispositively rule on any or all of the issues raised in
motion(s) and supporting briefs for summary judgment prior to conducting any
such arbitration. The arbitrator shall apportion the costs of arbitration. The
award of the arbitrator shall be in writing, shall be final and binding upon the
parties, shall not be appealed from or contested in any court and may, in
appropriate circumstances, include injunctive relief. Should any party fail to
appear or be represented at the arbitration proceedings after due notice in
accordance with the Rules, then the arbitrator may nevertheless render a
decision in the absence of that party, and such decision shall have the same
force and effect as if the absent party had been present, whether or not it
shall be adverse to the interests of that party. Any award rendered hereunder
may be entered for enforcement, if necessary, in any court of competent
jurisdiction, and the party against whom enforcement is sought shall bear the
expenses, including attorneys' fees, of enforcement.

22.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same Agreement.

Employee accepts employment with Employer on the above-terms and acknowledges by
Employee's signature below that Employee is employed at-will, which means that
either Employer or Employee may terminate the employment relationship at any
time, with or without prior notice, warning, procedure or formality, for any
cause or reason or for no cause or reason.

TANNING TECHNOLOGY
CORPORATION, a Delaware
corporation (Employer)   EMPLOYEE
By:

--------------------------------------------------------------------------------


 
    

--------------------------------------------------------------------------------

Louis D'Alessandro
Printed Name:

--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


Title:

--------------------------------------------------------------------------------


 
Date:

--------------------------------------------------------------------------------


Date:

--------------------------------------------------------------------------------


 

Address:
4600 South Syracuse St., Suite 1200
Denver, CO 80237
303-220-9944
 


--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1
EMPLOYMENT AGREEMENT
